230 S.W.3d 657 (2007)
Sherwin HUNLEY, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 88264.
Missouri Court of Appeals, Eastern District.
August 21, 2007.
Scott Thompson, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Roger W. Johnson, Jefferson City, MO, for respondent.
Before: CLIFFORD H. AHRENS, P.J., MARY K. HOFF, J. and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Sherwin Hunley (Movant) appeals from an order in the Circuit Court of the City of St. Louis denying his Rule 24.035[1] motion for post-conviction relief without an evidentiary hearing. In his sole point relied on, Movant contends that the motion court erred in denying Movant's motion without a hearing because he alleged facts not refuted by the record that his counsel failed to perform as reasonably competent counsel.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. *658 The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).
NOTES
[1]  All rule references are to Mo. Rules Crim. Proc.2000 unless otherwise indicated.